Title: Pennsylvania Assembly Committee of Correspondence to Benjamin Franklin and Richard Jackson, 18 April 1769
From: Pennsylvania Assembly Committee of Correspondence
To: Franklin, Benjamin,Jackson, Richard


Gentlemen,
Philada. April 18th. 1769
Being desirous of preventing any ill Effects which may ensue from a Misrepresentation of the Conduct of the Inhabitants of the Province at this Critical Juncture, We think it necessary to give you a brief account of a Riot lately committed in this City, by a few of the lower kind of the People, That, if any mention should be made of it, on your side of the Water, to the disadvantage of the Province, you may have it in your Power to do us Justice, by Stating the Facts in a true Light.
Several Pipes of Madeira Wine being siezed by the Collector of this Port, in a Store on the River, a number of Disorderly Persons on the First day of this Month, enter’d into a Combination to carry them off. The Collector hearing of their intentions went to the place, where he received some abuse and ill treatment, but did not succeed in preventing the Execution of their design. About Midnight several of the same People as it is suppos’d, passing through the Street, broke his Window’s and behaved in a disorderly manner.
On application to the Mayor and other Majestrates of the City, they exerted themselves on the Occasion, and immediately sent the Constables to the Collectors assistance; But the Rioters having boats ready to carry off the Wines, they were too late to be of Service. However, on Complaint to the Mayor, several of the Rioters who were known, were apprehended, Indicted and fin’d by the Court which sat soon after. And every thing was done by the Officers of Justice that the Officers of the Customs required, and a laudable disposition appeared manifest in the former to suppress all illegal attempts against the latter in the performance of their Duty.
The Merchants and many reputable Inhabitants of the City discovered great concern on these lawless Transactions, and altho’ they do not approve of the Acts imposing the Duties for which these Wines were seized, yet we can assure you, that they were neither privy to, aiding in, or by any means giving Countenance to them. But, on the Contrary, resolved to discourage such Illegal and Dangerous proceedings in future. A number of them met the next Day at the Coffee house, and were instrumental in prevailing on the Owner or Factor of the Wines (who is a Person who has not been long a resident in the Province) to redeliver them at the Store from whence they were taken, which was required by the Custom House Officers; This we understand has been since done, but whether to the full satisfaction of the Officers of the Customs, we are not Certain.
At the last January sitting a Number of Laws, some of them of Public Importance were passed in Assembly. We conclude they will be presented by the Proprietarys as usual for the Royal Dissent or Approbation. Should any objections be made to them, we doubt not, your Attention and Utmost endeavours will be made use of to support them. Within the last Three Years many Laws have been Transmitted by the Governor to the Proprietarys, but whether presented, approved, or repeal’d, we have received no Account. It will therefore be agreeable to the House, to know how these Laws stand, whether approv’d or repeal’d, and we desire you to transmit per first opportunity an Account thereof as has been heretofore usual. We are Your respectful Friends
Jos. Galloway SpeakerJas. PembertonJos. Richardson
To Richard Jackson and Benja. Franklin Esqrs. London
 
Addressed: To / Richd. Jackson and Benja. Franklin Esqrs. / in / London
Endorsed: 1769
